                         UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION
                                    Case No. 3:20-cv-00641
                                     Hon. Aleta A. Trauger


THE LAMPO GROUP, LLC
d/b/a RAMSEY SOLUTIONS,
Tennessee Limited Liability
Company,
         Plaintiff
vs.
MARRIOTT HOTEL SERVICES
INC., a Delaware Company,
         Defendant.


 DECLARATION OF JENNIFER ALTMAN IN SUPPORT OF PLAINTIFF
THE LAMPO GROUP, LLC D/B/A RAMSEY SOLUTIONS’ MOTION FOR
              JUDGMENT ON THE PLEADINGS


         I, Jennifer Altman, declare pursuant to 28 U.S.C. §1746 that:

      1. I am over 18 years of age. I am counsel to Plaintiff The Lampo Group, LLC d/b/a/ Ramsey

Solutions (“Ramsey Solutions”) in the above-captioned matter and a partner at the law firm

Pillsbury Winthrop Shaw Pittman LLP. I have personal knowledge of the facts stated herein and

if called as a witness to testify thereto, would competently testify as I have herein declared. This

Declaration is submitted in support of Ramsey Solutions’ Motion for Judgment on the Pleadings.

      2. Attached hereto as Exhibit A is a true and correct copy of the Gaylord Palms Resort &

Convention Center Agreement between Ramsey Solutions and Gaylord Palms Resort &

Convention Center.




      Case 3:20-cv-00641 Document 34 Filed 01/25/21 Page 1 of 2 PageID #: 432
                                                                         Case No. 3:20-cv-00641

   3. Attached hereto as Exhibit B is a true and correct copy of the termination letter from Daniel

Cortez, General Counsel for Ramsey Solutions, to Mike Stengel, Senior Vice President of Gaylord

Palms Resort & Convention Center, dated July 3, 2020.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

       Executed this 25th day of January, 2021, at Miami, Florida.

                                                    Respectfully Submitted,

                                                    By: /s/ Jennifer Altman
                                                    Jennifer Altman




                                                2
    Case 3:20-cv-00641 Document 34 Filed 01/25/21 Page 2 of 2 PageID #: 433
